Citation Nr: 1042708	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-24 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to a rating in excess of 20 percent for 
mechanical low back syndrome.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1976 to September 1996.  He had service in Southwest 
Asia from October 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the RO in 
St. Petersburg, Florida.  In June 2010, the Veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

Although supplemental statements of the case dated in March 2009, 
September 2009, and December 2009 indicated that service 
connection for VA treatment purposes only under 38 U.S.C.A. 
§ 1702 had been established for dysthymic disorder, there is no 
evidence in the present record of a rating determination on this 
specific matter.  The December 2006 rating decision denied 
entitlement to service connection for dysthymic disorder.  The 
Board finds, however, that the service connection issue on appeal 
is more appropriately addressed as provided on the title page of 
this decision.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that an initial claim of 
entitlement service connection for posttraumatic stress disorder 
(PTSD) should also be read as including other psychiatric 
disorder diagnoses reasonably raised by the symptoms described 
and all information obtained in support of the claim.  Therefore, 
the service connection issue on appeal has been revised to 
include consideration of all other applicable diagnoses of record 
in this case.

Although service connection for a pain disorder was denied in a 
June 1996 rating decision, the Court has held that "a claim 
based on the diagnosis of a new mental disorder . . . states a 
new claim, for the purpose of the jurisdictional requirement, 
when the new disorder had not been diagnosed and considered at 
the time of the prior notice of disagreement."  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The available record 
includes diagnoses of dysthymia, depression, and major depressive 
disorder.  Therefore, a new and material evidence determination 
is not required for the appellate issue of entitlement to service 
connection for an acquired psychiatric disorder.

The Board notes that the Veteran submitted a claim for 
entitlement to TDIU in March 2010, including as due to his 
service-connected back disability, and that in August 2010 the RO 
notified him that it was working on his claim.  The Court has 
held, however, that a claim for entitlement to TDIU is generally 
a rating theory and "not a separate claim for benefits."  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, 
the Veteran's perfected appeal of the denial of increased ratings 
for mechanical low back syndrome and degenerative joint disease 
of the cervical spine includes a claim for TDIU.  The Board finds 
the Veteran's request for TDIU is inextricable intertwined with 
the increased rating issues and should be adjudicated prior to 
appellate review.

The issue of entitlement to a temporary total rating based 
upon the need for convalescence following surgery in 
January 2006 has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2006, 
September 2006, October 2008, and April 2010.  The Court, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA 
notice requirements applied to all elements of a claim.  The 
Veteran was also provided adequate notice as to these matters.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  VA has a duty to assist claimants which includes 
conducting a thorough and contemporaneous medical examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the available record shows the Veteran was provided 
a VA mental disorders examination in May 1997.  The Board notes 
that the examination report did not indicate the claims file was 
reviewed and no comments were provided as to the Veteran's report 
of depression at his retirement examination in June 1996.  The 
Veteran testified that he had been provided diagnoses of PTSD; 
however, he has not identified any specific record indicating a 
diagnosis of PTSD nor has he reported any specific stressor event 
as having caused PTSD.  The Veteran also testified in June 2010 
that the most recent July 2009 VA examination range of motion 
findings did not accurately reflect his cervical and lumbar spine 
disabilities.  He asserted, in essence, that he had been over 
medicated on the day of that examination.  A review of private 
medical records also show that an October 2009 report noted 
electromyography (EMG) studies of the upper extremities had been 
ordered, but that these reports are not included in the available 
record.  Therefore, the Board finds that addtional development as 
to these matters is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  He should be 
specifically requested to provide any 
reports of an upper extremity EMG study or 
to provide appropriate authorization for VA 
to assist him in obtaining copies of these 
records.  Appropriate efforts should also 
be taken to obtain all pertinent VA 
treatment records.  After the Veteran has 
signed any appropriate releases all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  Attempts to procure records should 
be documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA examination for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
he currently has an acquired psychiatric 
disorder as a result of active service.  
The examination should be conducted 
following the protocol of any applicable VA 
disability examination worksheet.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for opinions as to the current 
nature and extent of his service-connected 
mechanical low back syndrome and 
degenerative joint disease of the cervical 
spine.  The examiner must identify all 
orthopedic and neurologic manifestations of 
the service-connected disabilities and 
perform all indicated tests and studies 
necessary for an adequate opinion.  The 
examiner should also comment as to the 
impact of these disabilities on the 
Veteran's daily activities and his ability 
to maintain employment.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
Spine Examinations, revised on 
April 20, 2009.

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  An explanation 
should be provided if additional tests or 
studies are not considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



